Citation Nr: 1709849	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel





INTRODUCTION

The Veteran had honorable active duty service from September 1978 through July 1979; active duty service under honorable conditions from December 1979 through April 1981; and active duty service under other than honorable conditions from December 1981 through May 1984.

In August 2008 the RO in Winston Salem, North Carolina denied the claim for "service connection for schizophrenia previously claimed as hysterical neurosis dissociative type and nervous condition."

In February 2016 the Board of Veteran's Appeals (Board) reopened the Veteran's claim for an acquired psychiatric disorder, to include schizophrenia on new and material evidence under 38 C.F.R. § 3.156(a)(c)(1) but denied the claim for service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Veterans Court).

The matter comes before the Board on a December 2016 Joint Motion for Partial Remand (JMR) from the Veterans Court.  The JMR stipulates that the Veteran was sound upon entry to service with regard to any psychiatric disorder.  The Board has considered to readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia based upon the diagnosis of chronic paranoid schizophrenia, with acute exacerbation that the Veteran received when discharged from North Carolina Division of Mental Health, Mental Retardation and Substance Abuse Services in October 1981.  


FINDINGS OF FACT

1.  By stipulation of the parties to the Joint Motion, the presumption of soundness attaches and is not rebutted. 

2.  A psychosis became manifest to a compensable degree within one year of separation from service when the Veteran was diagnosed with chronic paranoid schizophrenia, with acute exacerbation in October 1981. 


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred during peacetime service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.384(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for an acquired psychiatric disorder, to include schizophrenia.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110 , 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. 
§ 3.303(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Psychoses are included among the enumerated chronic diseases.  No other psychiatric disorders are included among the presumptive diseases.  Where a psychosis is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. §§ 3.303(b); 3.384(f).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating: "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder. 38 C.F.R. § 3.384 (2016). 

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts regarding the Veteran's service treatment records are herein incorporated by reference to the Board's decision from February 2016.  The stipulations in the JMR find that the Veteran was sound with respect to any psychiatric condition at entry to service.  The Board is bound by the findings contained in the Joint Motion, as adopted by the Court. See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  

In April 1981 the Veteran was discharged from active duty service.  In August 1981 he was admitted to North Carolina Division of Mental Health, Mental Retardation and Substance Abuse Services.  He remained hospitalized until October 1981.  At discharge from the treatment facility the Veteran was diagnosed with chronic paranoid schizophrenia, with acute exacerbation.  See VBMS 12/11/1981, Medical Treatment Record Non-Government Facility.

Here, the Board finds that the private treatment records from the North Carolina Division of Mental Health, Mental Retardation and Substance Abuse Services are competent and persuasive evidence.  The diagnosis of a psychosis is within one year of separation from active duty service.  Moreover, in light of the presence of symptoms such as irritability, paranoia, and delusions "since his discharge from the Navy," the Board finds that the severity of his symptomatology rises at least to the level of "slight impairment in social and industrial adaptability" sufficient to establish a manifestation of a psychosis to a compensable degree under the rating schedule in effect at that time. 38 C.F.R. § 4.135, Diagnostic Code 9210 (1981).  

Under 38 C.F.R. § 3.309(a) psychosis is a specific enumerated disease and under 38 C.F.R. § 3.384(f) schizophrenia is one of the diseases associated with psychosis. The Veteran's discharge summary in October 1981 with the accompanying diagnosis of chronic paranoid schizophrenia, with acute exacerbation meet the criteria for a specific enumerated disease.  The disease manifested within one year of separation of active duty service therefore, the presumption attaches.

To the extent there is any remaining doubt regarding whether schizophrenia manifested to a compensable degree within one year of separation from service, the Board resolves such doubt in favor of the claim.  Service connection is warranted on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309. 

Duty to Notify and Assist

As the Board grants the benefits sought on appeal in full, there is no need to discuss compliance with VA's duty to notify and assist the Veteran in substantiating his claim. Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


